COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Uni-Tec Trade, Inc. v. Schneider Electric Services and ECP Electrical
                          Supply, Inc.

Appellate case number:    01-19-00745-CV

Trial court case number: 2016-80650

Trial court:              234th District Court of Harris County

         Appellant, Uni-Tec Trade, Inc., has filed a motion for rehearing. Construing this motion
in part to be a motion for rehearing, the panel has voted to overrule the motion.
       It is so ORDERED.

Judge’s signature: ____Justice Richard Hightower___________________
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack and Justices Landau and Hightower


Date: __December 8, 2020__________